Case 5:19-cv-00591-JSM-PRL Document 23 Filed 07/16/20 Page 1 of 1 PageID 231




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

       Plaintiff,

v.                                                            Case No: 5:19-cv-591-Oc-30PRL

EXCEL HOSPITALITY GROUP, LLC,

       Defendant.


                                           ORDER
       In recent weeks, Plaintiff-Intervenor, Jessica Silvers has filed several discovery motions.

(Docs. 18, 19, 21). The first motion, which was filed on June 17, 2020, asked the Court to compel

Defendant to serve answers to Ms. Silvers’ First Set of Interrogatories. (Doc. 18). That motion

now appears to be moot, given Ms. Silvers’ subsequent motion to compel better responses to the

First Set of Interrogatories. (Doc. 21).

       DONE and ORDERED in Ocala, Florida on July 16, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
